Citation Nr: 1102883	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 60 percent for the 
service-connected mitral valve prolapse with history of 
cardiomyopathy.  

3.  Entitlement to an evaluation in excess of 60 percent for the 
service-connected chronic kidney disease.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability (TDIU).





REPRESENTATION

Appellant represented by:	Christa McGill, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to December 
1978 with the United States Army.  He had an overlapping period 
of active duty service from March 1978 to July 1992 with the 
United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the RO.  

The matter was previously before the Board in July 2008 when the 
claim for PTSD was denied.

The Veteran appealed the denial of his claim to the United States 
Court of Appeals for Veteran's Claim (Court).  

In granting a September 2009 Joint Motion for Remand, the Court 
vacated the September 2009 decision and returned the claim to the 
Board to address certain matter raised in the Joint Motion. 

This matter also comes before the Board on appeal from a June 
2008 rating decision, which denied claims for separate ratings in 
excess of 60 percent for the service connected mitral valve 
prolapse and chronic kidney disease, as well as the claim for 
TDIU.  

The entire appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

Pursuant to the September 2009 Joint Motion for Remand, 
additional evidentiary development is necessary prior to 
appellate disposition of the Veteran's claim for PTSD.  

Accordingly, further appellate consideration will be deferred and 
this case is remanded for action as described hereinbelow.

Establishing service connection for PTSD requires the following: 
 (1) medical evidence showing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the result 
of traumatic events that occurred while he was on active duty 
service, to include the following: seeing a soldier killed by a 
booby trapped AK47; recovering dead Iraqi bodies; seeing Saudi 
citizens beheaded; experiencing fear when an Iraqi penetrated 
base security; experiencing incoming missile fire; witnessing and 
inhaling smoke from burning oil fires; being in a capsized boat 
in the Gulf and being afraid of sea snakes; and being on an 
aircraft that developed a fuel leak while in flight. 

In the Joint Motion for Remand, it was noted that the Board 
failed to provide an adequate statement of reasons or bases 
regarding these stressors.  The Court directed the Board to 
remand the matter for verification of these stressors by the 
United States Army and Joint Services Records Research Center 
(JSRRC).

The Court additionally found that Veteran should be provided 
information as to what evidence is required to support 
verification of these stressors.   

Upon Remand, a formal request should be made to the JSRRC to 
assist in verifying the reported in-service stressors.  38 
U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The RO should ensure that all due process requirements are met.  
The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Therefore, the Veteran should be afforded a VA examination and 
the examiner should be asked whether the Veteran has PTSD due to 
a potentially verifiable stressor, in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)), and as to the 
sufficiency of the stressor upon which a PTSD diagnosis can be 
based.  

Ongoing VA medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As for the claims of entitlement to ratings in excess of 60 
percent disabling for the service connected mitral valve prolapse 
and chronic kidney disease, as well as TDIU, a preliminary review 
of the record shows that these matters are not ready for 
appellate disposition because of an outstanding VA hearing 
request by the Veteran.  

In his May 2010 Substantive Appeal, the Veteran indicated that he 
wanted to appear at a hearing before the Board to be held at his 
local RO.  Therefore, these claims must be remanded so the 
Veteran can be afforded the opportunity to appear for another 
hearing as requested.  38 C.F.R. § 20.704 (210).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Specifically, the Veteran should 
be notified of the evidence necessary to 
support verification of his claimed PTSD 
stressors.

2.  The RO should take appropriate steps in 
order to obtain any VA medical records 
pertinent to the claim for PTSD.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

3.  The Veteran should be provided another 
opportunity to itemize and provide specific 
information regarding the stressor events 
he alleges occurred in service: seeing a 
soldier killed by a booby trapped AK47; 
recovering dead Iraqi bodies; seeing Saudi 
citizens beheaded; experiencing fear when 
an Iraqi penetrated base security; 
experiencing incoming missile fire; 
witnessing and inhaling smoke from burning 
oil fires; being in a capsized boat in the 
Gulf and being afraid of sea snakes; and 
being on an aircraft that developed a fuel 
leak while in flight.  He should be asked 
to identify specific dates (within a 60 day 
period), locations and any additional unit 
numbers to which he may have been assigned.  

4.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's alleged 
service stressor (or stressors).  This 
summary must be prepared regardless whether 
the Veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the Veteran's DD Form 
214 and other service personnel records 
should be sent to the JSRRC with a request 
for any verifying evidence.  

5.  Thereafter, the Veteran should undergo 
a VA psychiatric examination in order to 
determine whether he has diagnosis of PTSD 
due to a stressor incurred in service or 
any other incident of his active service.    

All indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  It is essential 
that the claims file be provided to the 
psychiatrist for review in conjunction with 
the examination, together with a copy of 
this remand.  

The examination report is to reflect 
whether such a review of the claims file 
was made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should identify 
the potentially verifiable in- service 
stressor(s) that support the diagnosis.  

If an acquired psychiatric disorder other 
than PTSD is diagnosed, the examiner should 
opine as to whether it was at least as 
likely as not due to an event or incident 
of the Veteran's active service.  Adequate 
reasons and bases for any opinion rendered 
must be provided.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655. 

7.  The RO then should take appropriate 
steps to contact the Veteran in order to 
ascertain whether the Veteran for wants 
another hearing before a Veterans Law Judge 
in connection with his claims for increase 
or a TDIU rating.  Any indicated 
development should be undertaken in 
connection with this hearing request.  

8.  After all indicated development has 
been completed to the extent possible, the 
RO should readjudicate the claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and any representative should 
be furnished a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


